Citation Nr: 1736386	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-24 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M.D., Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In April 2017, a Board hearing was held before the undersigned. A transcript of the hearing is of record. 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals of Veterans Claims held that VA erred in not considering the scope of a veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In the instant case, the Veteran has also been diagnosed with other psychiatric disorders, including major depression, dysthymia, and anxiety. In light of Clemons, the Board has recharacterized the issue as reflected on the title page.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  An unappealed August 2005 rating decision denied service connection for PTSD and is final. 

2.  Evidence received since the unappealed rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


CONCLUSION OF LAW

The August 2005 rating decision is final; new and material evidence has been received to reopen the claim of service connection for PTSD. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board is reopening the current claim and remanding it for further development, no discussion of compliance with VA's duty to notify and assist is necessary at this time.

The Veteran submitted an informal claim for service connection for PTSD in September 2003. 

Entitlement to service connection for PTSD was denied in a July 2005 rating decision on the basis that the evidence did not show a finding of an in-service stressor to support a diagnosis of PTSD.  

In July 2005, the Veteran submitted additional service medical records and copies of pages from his military personnel file which showed orders, duty assignments, and performance reviews.

In August 2005, the RO issued another rating decision denying PTSD, on the basis that the additional evidence warranted no change in the previous rating decision, dated July 2005.    

The Veteran did not appeal the decision or submit any evidence within one year of notice of this rating decision, and it is therefore found to be a final decision. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran submitted a request to reopen the claim of entitlement to service connection for PTSD in December 2010. 

A previously denied claim may be reopened by the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Evidence is new if it has not been previously submitted to agency decision makers. Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2013); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

At the time of the last prior denial, the evidence of record did not show credible supporting evidence that the claimed in-service stressor. 

Since the prior denial, the Veteran submitted records that show that the Veteran participated in Operation Frequent Wind aboard the USS Midway in 1975.  The Operation itself involved processing over 35,000 Vietnamese refugees. The RO has conceded verification of this stressor.

The Board therefore finds that these records are new and material evidence which directly relate to an unestablished fact necessary to substantiate the Veteran's claim. This evidence raises a reasonable possibility of substantiating the claim, and it is found to be new and material; the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is therefore reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened; the appeal is allowed to this extent.



REMAND

The Veteran contends that he has PTSD, which was caused by his traumatic experiences during service. 

A review of the Veteran's medical treatment records shows ongoing mental health treatment. The Veteran has been diagnosed with various mental health diagnoses including major depression, dysthymia, anxiety, mood disorder, bipolar disorder and PTSD.

The Veteran has also submitted records that show that the Veteran participated in Operation Frequent Wind aboard the USS Midway in 1975.  The Operation itself involved processing over 35,000 Vietnamese refugees. There was one incident which took place during Operation Frequent Wind known where a South Vietnamese Air Force Major was desperate to escape Vietnam and flew a single-engine plane from Con Son Island with his wife and 5 children, which he landed on the USS Midway.

In conjunction with the current appeal, the Veteran attended a VA examination in April 2012. The Veteran reported multiple stressors, including the South Vietnamese Air Force Major that flew a single-engine plane with his wife and 5 children, which landed on the USS Midway. The VA examiner found that this particular stressor was not sufficient to support a finding of PTSD. 

The VA examiner diagnosed the Veteran with dysthymic disorder and opined that the Veteran's condition was less likely as not incurred in or caused by the Veteran's claimed in-service injury, event, or illness. In reaching his conclusion, the examiner noted that that the Veteran did not like to talk about his Navy experiences and did not plan to provide more detail about what he experienced. 

The Veteran's representative testified that the Veteran did not deliberately try to be unresponsive but that the Veteran did not feel comfortable with the examiner and thus, did not open up about his past experiences. See Board Hearing Transcript at 3.  The Board accepts that the Veteran may have been uncomfortable at his previous VA examination. A new VA examination and opinion is therefore needed prior to further adjudication of this issue.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist to determine the nature and etiology of his current psychiatric disorder. The electronic claims file must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions. After reviewing the claims file and performing any indicated tests, the examiner must address the following:

Identify all current psychiatric diagnoses. In identifying all current psychiatric diagnoses, please consider medical and lay evidence dated both prior to and since the filing of the December 2010 claim for service connection for PTSD. 

Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing may meet the criteria for a "current" diagnosis. For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed. 

For every psychiatric diagnosis found, is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability first manifested during service or is otherwise related to service? 

If the examiner cannot provide any requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

3. Provide the Veteran with adequate notice of the date and place of the requested examination at his latest address of record. A copy of all notifications must be associated with the claims folder. He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim. 38 C.F.R. § 3.655 (2016).

4. After the above development has been completed, adjudicate the claim. If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


